Title: To George Washington from William Heath, 25 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands August 25th 1782
                  
                  The 1st Connecticutt regiment is just relieved and on its return from Dobbs ferry, they reach’d Verplanks point last night or this morning.  The Commanding Officer has sent up to me to know whether the regiment shall halt and remain at the point or come up and join their Brigade—The regiment have their Tents with them, and if the Army is to march in a few days, the regiment will have a needless march up when they must immediately return again—I have directed the commanding Officer to halt at Verplanks untill he receives further orders and I request Your Excellency’s pleasure respecting them if convenient by the return of the Bearer.  I have the honor to be with the highest respect Your Excellencys Most Obedient Servant
                  
                     W. Heath
                  
               